Citation Nr: 1642230	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-15 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's chronic left knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1998 to February 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied an increased disability evaluation for the Veteran's chronic left knee retropatellar pain syndrome.  In April 2014, the RO increased the evaluation for the Veteran's left knee disorder from 10 to 50 percent and effectuated the award as of September 13, 2011.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In his May 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "the disability on my left knee is beginning to cause other secondary issue like back pain and hip problems.  The Veteran's contentions may be reasonably construed as informal claims for both an increased evaluation for his thoracolumbar strain and service connection for a hip disorder.  The issues of service connection for a hip disorder and an increased evaluation for the Veteran's thoracolumbar strain have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



REMAND

The Veteran asserts that his service-connected left knee disorder warrants an increased evaluation.  He advances that: his left knee "condition is getting worse daily;" "I have continued treatment with doctors;" and "[t]his has culminated in numerous medications physical limitation profiles and periods of time in which I was unable to work due to the worsening condition."  

The Veteran was last afforded a VA examination which addressed the left knee in January 2012.  He asserts that his left knee is worsening on a daily basis.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA knee evaluation is necessary.  

Clinical documentation dated after January 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected left knee disorder after January 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2012.  

3.  Schedule the Veteran for a VA knee examination in order to determine the current nature and severity of the Veteran's chronic left knee retropatellar pain syndrome.  The examiner should express an opinion as to the impact of the Veteran's left knee disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicated the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

